DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/22 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in grounds of the new rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1, 5-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10 the limitations “wherein a corresponding one of the plurality of discrete magnetic cores is associated with a corresponding one of the plurality of conductive loops is vague and indefinite. How are plurality of discrete magnetic cores is associated with a corresponding one of the plurality of conductive loops? Where in the specifications discloses this teaching? Claims 5-9 and 15 are rejected under the same premises as independent claim 1 and 10 from which they depend upon. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(US 9,258,888) in view of Chen (US 2013/0056847).
Regarding claim 1, Huang et al. (figure 2 and Col 5, lines 1-67 and Col 6, lines 20-30) discloses a substrate core (110); a magnetic core (120) embedded within the substrate core (see figure 2); a first dielectric layer (130) over a first surface of the magnetic core (see figure 2); a second dielectric layer (130) over a second surface of the magnetic core(see figure 2); and a plurality of conductive loop around the magnetic core (see figures 1a-2) wherein the magnetic core is separated from the conductive loop by the substrate core, the first dielectric layer, and the second dielectric layer (see figure 2).
Huang et al. does not expressly disclose a plurality of discrete magnetic cores, wherein a corresponding one of the plurality of discrete magnetic cores is associated with a corresponding one of the plurality of conductive loops.
Chen (figures 4-5 and para 0033-0036) discloses a plurality of discrete magnetic cores (see figure 5), wherein a corresponding one of the plurality of discrete magnetic cores is associated with a corresponding one of the plurality of conductive loops (see figure 5 where discrete core 510.1 is associated with a first conductive loop).
Accordingly, it would have been obvious to one of ordinary skill in the before the effective filing date of the applicant claimed invention to design wherein a plurality of discrete magnetic cores, wherein a corresponding one of the plurality of discrete magnetic cores is associated with a corresponding one of the plurality of conductive loops as taught by Chen to the inductive device of Huang et al. so as to limit the generation and transmission of eddy currents in the magnetic core due to magnetic flux which will allow for an enhanced permeability to be created thereby obtaining a better inductance/Q factor.

3.	Claims 1, 5-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiatt et al.(US 2003/0070282) in view of Chen (US 2013/0056847).
Regarding claim 1, Hiatt et al.(figures 1a, 8-9 and para 0040-0068) discloses a substrate core (36); a magnetic core (12) embedded within the substrate core (see figure 9); a first dielectric layer (42) over a first surface of the magnetic core (see figure 9); a second dielectric layer (36) over a second surface of the magnetic core(see figure 9); and a plurality of conductive loops around the magnetic core (see figures 8-9) wherein the magnetic core is separated from the conductive loop by the substrate core, the first dielectric layer, and the second dielectric layer (see figure 9).
Hiatt et al. does not expressly disclose a plurality of discrete magnetic cores, wherein a corresponding one of the plurality of discrete magnetic cores is associated with a corresponding one of the plurality of conductive loops.
Chen (figures 4-5 and para 0033-0036) discloses a plurality of discrete magnetic cores (see figure 5), wherein a corresponding one of the plurality of discrete magnetic cores is associated with a corresponding one of the plurality of conductive loops (see figure 5 where discrete core 510.1 is associated with a first conductive loop).
Accordingly, it would have been obvious to one of ordinary skill in the before the effective filing date of the applicant claimed invention to design wherein a plurality of discrete magnetic cores, wherein a corresponding one of the plurality of discrete magnetic cores is associated with a corresponding one of the plurality of conductive loops as taught by Chen to the inductive device of Hiatt et al. so as to limit the generation and transmission of eddy currents in the magnetic core due to magnetic flux which will allow for an enhanced permeability to be created thereby obtaining a better inductance/Q factor.
Regarding claim 5, Hiatt et al.(figure 9) discloses wherein a first plated through-hole vias is disposed adjacent to a first sidewall of the magnetic core and a second plated through-hole via is disposed adjacent to a second sidewall of the magnetic core. see also Chen (para 0033-0035 and figure 4).
Regarding claim 6, Hiatt et al.(figure 9) discloses wherein the conductive layers of the first and second through-hole vias are separated from the magnetic core by portions of the substrate core. see also Chen (para 0033-0035 and figure 4).
Regarding claim 7, Hiatt et al.(figure 9) discloses wherein the conductive loop further comprises a first trace (22) over a first surface of the substrate core and second trace (20) over a second surface of the substrate core. see also Chen (para 0033-0035 and figure 4).
Regarding claim 8, Hiatt et al.(figure 9) discloses wherein the first trace is separated from the magnetic core by the first dielectric layer (42) and the second trace is separated from the magnetic core by the second dielectric layer (36). see also Chen (para 0033-0035 and figure 4).
Regarding claim 9, Hiatt et al.(para 0058 and figure 9) discloses wherein the through-hole vias (24/44) pass through the first dielectric layer and the second dielectric layer.
Regarding claim 10, Hiatt et al.(figures 1a, 8-9 and para 0040-0068) discloses a substrate core (36); a plurality of inductors (see figure 8 and para 0067)  wherein the inductors comprise a conductive loop in and around the substrate core (see figure 9), wherein the conductive loops are electrically coupled to a voltage out line (see figure 10d disclosing the secondary side of the circuit wherein the Vout  put /Vout line would be located in the circuit); and a magnetic core (12) surrounded by the conductive loops (see figure 9), wherein the magnetic core is separated from surfaces of the conductive loops by the substrate core (see figure 9).
Hiatt et al. does not expressly disclose a plurality of discrete magnetic cores, wherein a corresponding one of the plurality of discrete magnetic cores is associated with a corresponding one of the plurality of conductive loops.
Chen (figures 4-5 and para 0033-0036) discloses a plurality of discrete magnetic cores (see figure 5), wherein a corresponding one of the plurality of discrete magnetic cores is associated with a corresponding one of the plurality of conductive loops (see figure 5 where discrete core 510.1 is associated with a first conductive loop).
Accordingly, it would have been obvious to one of ordinary skill in the before the effective filing date of the applicant claimed invention to design wherein a plurality of discrete magnetic cores, wherein a corresponding one of the plurality of discrete magnetic cores is associated with a corresponding one of the plurality of conductive loops as taught by Chen to the inductive device of Hiatt et al. so as to limit the generation and transmission of eddy currents in the magnetic core due to magnetic flux which will allow for an enhanced permeability to be created thereby obtaining a better inductance/Q factor.
Regarding claim 11, Hiatt et al.(figure 9) discloses wherein the magnetic core (12) is separated from the surface of the conductive loops by the substrate core and by a first dielectric layer (42) formed over a first surface of the magnetic core and a second dielectric layer (34) formed over the second surface of the magnetic core. see also Chen (para 0033-0035 and figure 4).
Regarding claim 15, Hiatt et al.(para 0067) discloses wherein one or more of the plurality of inductors includes a conductive loop with two or more turns.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837